DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on December 8, 2021.  As directed by the amendment: claims 1, 3, 4, 7, 8, 10, 11, 13, 14, 16, 17, 19, 21-24, 26, 27, and 29-31 have been amended, claim 15 has been cancelled, and claims 32 and 33 have been added.  Thus, claims 1-14 and 16-33 are presently pending in this application.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed June 9, 2021.
	Response to Arguments
Applicant’s arguments, see pg. 9, filed December 8, 2021, with respect to the rejection(s) of claim(s) 1 under USC 103(a) have been fully considered and are persuasive, specifically in regards to Khalil not teaching a milk container which extends lower than the breast shield and housing.  Therefore, the rejection has been withdrawn.  
Claim Interpretation
The preamble in claim 1 recites “A breast pump device that is configured as a self-contained, in-bra wearable device”. The examiner notes that this limitation gives life and meaning to the claim since it sets forth structural limitations to the overall breast pump device. For examination purposes, the term “self-contained, in-bra wearable device’ is interpreted to mean “complete, or having all that is needed, in itself’ and is capable of being worn in a bra. Applicant's disclosure appears to support this interpretation in fig. 1 of the Drawings which shows a fully complete breast pump device which is capable of being worn in a bra due to the device being self-contained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 10, 16, 18-20, 22, 23, 25, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20170216505) in view of Khalil (US 20130023821) and in further view of Myers (US 20070219486) and in further view of Phillips (US 20160296682).
	Regarding claim 1, Kim discloses a breast pump device (fig. 10) that is configured as an in-bra wearable device (fig. 11 shows the device being worn in bra 30), the breast pump device comprising : (i) a housing (22 in fig. 10); (ii) a breast shield made up of a breast flange and a nipple tunnel (see below); and 

    PNG
    media_image1.png
    420
    288
    media_image1.png
    Greyscale


However, Kim does not teach or disclose the device being self-contained and the housing comprising a battery, the pump powered by the battery, the milk container made from substantially rigid, dishwasher safe plastic.
Kim teaches that the breast pump device is connected to the pump via a suction line (fig. 7).  Khalil teaches a similar configuration (fig. 1) which comprises a device (9 in fig. 1) which comprises a breast shield (1 in fig. 1) and a housing (6 in fig. 2) which are attached to a pump (8 in fig. 1) via a suction line (80 in fig. 1).  Khalil teaches that this configuration may be made into a self-contained, in-bra system (figs. 9-11) having a housing (6” in fig. 11) which contains the pump (81 in fig. 11).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device to be a self-contained wearable device and to have modified the housing of Kim to be to comprise the pump, as taught by Khalil.  Khalil teaches that this modification would render the device small and usable as a hands-free breast pump unit that can be worn in the bra (paragraph 70).

Phillips teaches a breast pump device (fig. 1) comprising a milk container (120 in fig. 1).  Phillips further teaches that the material of the container can be made from Tritan (paragraph 57), which is disclosed in Applicant’s specification as a substantially rigid, dishwasher safe and optically clear plastic (pg. 21, lines 16-18).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the container of modified Kim to be made from Tritan for the purpose of enabling the container to maintain integrity, strength, and shape during vacuum, as taught by Phillips (paragraph 57).
Regarding claim 2, in the modified device of Kim, Kim discloses the breast shield is substantially rigid (paragraph 68 discloses the front cover 21 is made from plastic having a high stiffness).
	Regarding claim 3, in the modified device of Kim, Kim discloses the breast shield is configured to rotate smoothly around a nipple inserted into the nipple tunnel 
	Regarding claim 4, in the modified device of Kim, Kim discloses the breast shield is a one piece item that, in use, presents a single continuous surface to a nipple and a breast (fig. 8 shows the shield as a one piece item).
	Regarding claim 5, in the modified device of Kim, Kim discloses the breast shield integrates the breast flange and nipple tunnel as a one-piece item (fig. 12).
	Regarding claim 6, in the modified device of Kim, Kim discloses the breast flange and the nipple tunnel are a single, integral item with no joining stubs (fig. 12).
Regarding claim 7, in the modified device of Kim, Kim discloses the breast shield is generally symmetrical about a centre-line running from a top to a bottom of the breast shield when positioned upright for normal use (fig. 12).
Regarding claim 9, in the modified device of Kim, Kim discloses the housing is configured to slide onto the breast shield, when the breast shield has been placed onto a breast, using guide members (outer edges of the shield and housing shown in fig. 9 help guide the housing onto the breast shield, see below).

    PNG
    media_image2.png
    367
    418
    media_image2.png
    Greyscale

Regarding claim 10, in the modified device of Kim, Kim discloses the breast pump device includes the breast shield and the milk container that are directly removable from the housing in normal use or normal dis-assembly (fig. 10 shows the shield can be removed from the housing by sliding it off the housing and the milk container can be removed from inside the housing by unscrewing it to the treaded coupling).
Regarding claim 16, in the modified device of Kim, Kim discloses  the milk container is configured to attach to a lower part of the housing (the milk container is functionally capable of attaching to the lower part of the housing since the means for attachment are not specified).
Regarding claim 18, in the modified device of Kim, Kim discloses the milk container includes a flexible valve that self-seals under negative air pressure against a 
Regarding claim 19, in the modified device of Kim, Kim discloses the milk container includes a mechanical or magnetic mechanism that releasably attaches or latches the milk container to the housing when the milk container is sufficiently pressed on to the housing (fig. 10 shows that the container is operatively attached to the housing via a threaded engagement with cap 12 in fig. 8).
Regarding claim 20, in the modified device of Kim, Kim discloses the milk container includes a cap that is removable from the milk container (12 in fig. 9) and a removable valve that enables milk to pass into the milk container in one direction (13 in fig. 9).
Regarding claim 22, in the modified device of Kim, Kim discloses the milk container is wider than the milk container is tall (see below; the examiner notes that the “width” and “height” are not directionally defined).

    PNG
    media_image3.png
    333
    226
    media_image3.png
    Greyscale

Regarding claim 23, in the modified device of Kim, Kim discloses the nipple tunnel includes on a lower surface of the nipple tunnel an opening through which expressed milk flows under gravity into the milk container (fig. 6).
Regarding claim 25, in the modified device of Kim, Kim discloses the housing has a front surface that is configured to fit inside a bra and to contact an inner surface of the bra, and a rear surface that is shaped to contact, at least in part, the breast shield (fig. 11 shows the right side of the housing 22 contacting bra 30 and the left side engaging with the shield 21).
Regarding claim 29, in the modified device of Kim, Khalil discloses (fig. 11 shows the pump 81 fitting into seat 82, therefore part of the pump is positioned at the base of the housing).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Khalil in view of Myers and in further view of Phillips, as applied to claim 1 above, and further in view of Guthrie (US 20160220743).
Regarding claim 21, modified Kim teaches all of the claimed limitations set forth in claim 1, as discussed above. However, modified Kim does not teach or disclose the top is aligned below one or more light emitters positioned in a base of the housing.
Guthrie teaches a breast pump system (fig. 5) having a milk collection container (503 in fig. 5).  Guthrie further teaches that the system can include a sensor subsystem comprising at least one light emitter (501 in fig. 5) for the purpose of calculating milk volume (paragraph 62).  Guthrie further teaches that this sensor subsystem may be placed in the neck of the milk collection device (fig. 5).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to 
Once modified with the teachings of Guthrie, modified Kim teaches that the at least one light emitter is placed in the base of the housing since the milk container is inside the housing and the base of the housing is not defined (see below).

    PNG
    media_image4.png
    384
    374
    media_image4.png
    Greyscale

Claims 24, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Khalil in view of Myers and in further view of Phillips, as applied to claim 1 above, and further in view of Makower (US 20160206794).
Regarding claim 24, modified Kim teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the housing includes a wireless data communications system powered by the battery.

Regarding claim 26, modified Kim teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the housing includes a visual and/or haptic indicator that indicates whether milk is flowing or not flowing into the milk container.
Makower teaches a similar breast pump system (100 in fig. 1) having a visual indicator that indicates whether milk is flowing or not flowing into the milk container (250 in fig. 1; paragraph 163 discloses that the display indicates the volume and flow rate of the milk being expressed which is indicative of whether milk is flowing or not flowing).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the display of modified Kim to be capable of displaying volume and flow rate, as taught by Makower.  This modification would enable a user to keep track of milk expression data to monitor pumping efficiency over time.   
Regarding claim 27, modified Kim teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the housing includes a visual and/or haptic indicator that indicates if the pump is operating correctly to pump milk, based on whether the quantity and/or the height of the liquid in the milk container above its base is increasing above a threshold rate of increase.
Makower teaches a similar breast pump system (100 in fig. 1) having a visual indicator (display 250 in fig. 1) that indicates if the pumping mechanism is operating correctly to pump milk, based on whether the quantity and/or the height of the liquid in the container above its base is increasing above a threshold rate of increase (the examiner notes the threshold rate of increase has not been defined; as such, paragraph 163 discloses that the display displays a quantity of liquid in the container, i.e. volume of milk volume having been expressed, and paragraph 247 discloses that the display displays this information in real-time - indicating that the display is functionally capable of indicating if the pump is operating correctly based on the quantity of liquid if the container is increasing above a threshold rate of increase). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the display of modified Kim to be capable of displaying volume and flow rate, as taught by Makower.  This modification would enable a user to keep track of milk expression data to monitor pumping efficiency over time.   
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Khalil in view of Myers and in further view of Phillips, as applied to claim 1 above, in further view of Blondheim (US 20120277636).
Regarding claim 28, modified Kim teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the pump comprises a piezo air pump.
Blondheim is directed towards a breast pump device (fig. 1) which comprises an air pump (66 in fig. 6).  Blondheim further teaches that the air pump can be a piezoelectric pump (paragraph 36).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the pump of modified Kim to be a piezoelectric pump, as taught by Blondheim for the purpose of rendering the pump small in size (paragraph 36).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Khalil in view of Myers and in further view of Phillips, as applied to claim 1 above, in further view of Mendoza (US 6227936).
Regarding claim 30, modified Kim teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose a total mass of the breast pump device, unfilled with milk, is less than 250gm.
Mendoza teaches a bra which is designed to support a breast pump to allow the mother’s hands to remain free (1:8-12). Mendoza further discloses that the bra must be able to support up to 8 ounces (approx. 28 gm) when the pump is full (1:58-62). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of modified Kim to be a lightweight air pump that enables the total weight of the system, unfilled with milk, to be less than 250gm, as taught by Mendoza since Mendoza teaches that a lightweight system is crucial for enabling the system to be supported by a bra.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Khalil in view of Myers and in further view of Phillips, as applied to claim 1 above, in further view of Baker (US 20090281485).
Regarding claim 31, modified Kim teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the breast pump device makes less than 30dB noise at maximum power and less than 25dB at normal power, against a 20dB ambient noise.
Baker is directed towards a device for removing fluid from a body (fig. 6) using a vacuum pump embodied as a motor (motor 9 in fig. 6; paragraph 243).  Baker further teaches that the device makes less than 20 decibel of noise at full power (paragraph 121) by sound proofing the walls of the housing and by adding a counter balance to the motor (paragraph 144).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of modified Kim to have the device make less than 20 dB of noise during maximum power for the purpose of making the device for discrete and comfortable for the user and others around the user. 
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Khalil in view of Myers and in further view of Phillips, as applied to claim 1 above, in further view of Meyers (US 5542921).
Regarding claim 33, modified Kim teaches all of the claimed limitations set forth in claim 1, as discussed above but does not teach or disclose control electronics the battery to be rechargeable and the housing further including a power charging circuit for 
 Meyers is directed to a breast pump device (fig. 1) comprising a battery configured to be recharged (9:50-52 discloses recharging the batteries) and a power charging circuit for controlling the charging of the rechargeable battery (“circuit” in 9:50-52).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the battery of modified Khalil to be rechargeable and to have incorporated a power charging circuit for controlling the charging of the rechargeable battery, as taught by Meyers to enable the batteries to be reused.
As discussed above, Khalil teaches a similar device (fig. 10) having a housing (6” in fig. 10) which comprises control electronics (84 in fig. 9) which are powered by a power source (paragraph 67 discloses a power source being integrated with the vacuum pump 81 and it is understood that the power source would power the control electronics).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the housing of modified Kim to have the control electronics powered by the rechargeable battery for the purpose of controlling the pump (paragraph 68).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-7, 9-11, 13, 16, and 18-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10881766 in view of Khalil, Kim, Phillips, and the teachings below (see table). 
Regarding claim 1, claim 1 of the issued patent claims all of the claimed limitations of instant claim 1 except the device being a self-contained, in-bra device having a milk container that is substantially rigid and formed of an optically clear, dishwasher safe plastic and being configured to couple to the housing such that the milk container extends lower than the breast shield and the housing when the breast pump device is in an upright position and provides a flat base for resting the breast pump device on a surface in the upright position.
Kim teaches a milk container of a breast pump that is optically clear (fig. 12 shows that the milk container 14 has scales 141 which serve to check the quantity of breast milk stored therein indicating that the container must be optically clear; paragraph 51),  the milk container being configured to couple to the housing (fig. 10 shows the milk container operatively coupled to the housing) such that the milk container extends lower than the breast shield and the housing when the breast pump device is in an upright position (fig. 10) and provides a flat base for resting the breast pump device on a surface in the upright position (fig. 10 shows that the base of the container is flat).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the milk container of 
Phillips teaches a breast pump device (fig. 1) comprising a milk container (120 in fig. 1).  Phillips further teaches that the material of the container can be made from Tritan (paragraph 57), which is disclosed in Applicant’s specification as a substantially rigid, dishwasher safe plastic (pg. 21, lines 16-18).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the container of the reference claim to be made from a dishwasher-safe plastic for the purpose of enabling the container to maintain integrity, strength, and shape during vacuum, as taught by Phillips (paragraph 57).
App Claim
Ref Claim
Teaching
1

See above
2

Kim teaches the limitation above. It would have been obvious to have modified the reference claim since Kim teaches this feature is known in a breast pump.
3

Kim teaches the limitation above. It would have been obvious to have modified the reference claim since Kim teaches this feature is known in a breast pump.
4

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing leakage of the shield.
5

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing leakage of the shield.
6

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing leakage of the shield.


Kim teaches the limitation above. It would have been obvious to have modified the reference claim since Kim teaches this feature is known in a breast pump.
9
9

10
11

11
1

13
1

16

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of providing a container which can be used by the child.
18
5

19
2

20

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing backflow.
21

Guthrie teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
22

Kim teaches the limitation above. It would have been obvious to have modified the reference claim since Kim teaches this feature is known in a breast pump.
23

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of allowing milk to flow into the milk container.
24

Makower teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
25

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of providing a device which can be supported by a bra.
26
22

27
22

28
18

29

Khalil teaches the limitation above. It would have been obvious to have modified the reference claim since Khalil teaches this feature is known in a breast pump.
30

Mendoza teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
31

Baker teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
32

Khalil and Meyers teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.


Claims 1-7, 9-11, 13, and 16-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10926011 in view of Khalil, Kim, Myers, and Phillips, and the teachings below (see table). 
Regarding claim 1, claim 1 of the issued patent claims all of the limitations in instant claim 1 except claim 1 does not claim a self-contained device, the housing having a battery, the breast shield having a breast flange and nipple tunnel and a milk container that is substantially rigid and formed of an optically clear, dishwasher safe plastic and being configured to couple to the housing such that the milk container extends lower than the breast shield and the housing when the breast pump device is in an upright position and provides a flat base for resting the breast pump device on a surface in the upright position.
Khalil teaches a breast pump device (fig. 10) configured as a self-contained, in-bra wearable device (fig. 10; paragraph 70) having a breast shield (1 in fig. 11) having a flange (12in fig. 6) and a nipple tunnel (13 in fig. 6) and a milk container (7’ in fig. 11)configured to be attached and removed from the housing (paragraph 69). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to be a self-contained, in-bra wearable device having a breast shield with a flange and nipple tunnel and a milk
container configured to be attached and removed from the housing, as taught by Khalil, for the purpose of enabling the device to be a small and hands-free (paragraph 70). The modification of the breast shield would enable the shield to interface with the breast and receive the nipple and the modification of the milk container would enable the milk to be collected after expression.

Myers teaches a self-contained, in bra breast pump (fig. 1) which comprises a battery for powering the pump (52 in fig. 10).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the housing to include a battery, as taught by Myers, for the purpose of providing power to the device.
Phillips teaches a breast pump device (fig. 1) comprising a milk container (120 in fig. 1).  Phillips further teaches that the material of the container can be made from Tritan (paragraph 57), which is disclosed in Applicant’s specification as a substantially 
App Claim
Ref Claim
Teaching
1

See above
2

Kim teaches the limitation above. It would have been obvious to have modified the reference claim since Kim teaches this feature is known in a breast pump.
3

Kim teaches the limitation above. It would have been obvious to have modified the reference claim since Kim teaches this feature is known in a breast pump.
4

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing leakage of the shield.
5

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing leakage of the shield.
6

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing leakage of the shield.
7

Kim teaches the limitation above. It would have been obvious to have modified the reference claim since Kim teaches this feature is known in a breast pump.
9

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose engaging the breast shield to the housing.
10
13

11
1

13
32

16

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of providing a container which can be used by the child.
17
24

18

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing backflow.


Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of providing a known releasable attachment mechanism.
20

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing backflow.
21

Guthrie teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
22

Kim teaches the limitation above. It would have been obvious to have modified the reference claim since Kim teaches this feature is known in a breast pump.
23

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of allowing milk to flow into the milk container.
24

Makower teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
25

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of providing a device which can be supported by a bra.
26

Makower teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
27

Makower teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
28
1

29
3

30

Mendoza teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
31
10

32

Khalil and Meyers teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.


Claims 1-10, 16, and 18-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/181057 in view of the teachings below. 
Regarding claim 1, independent claim 1 claims all of the claimed limitations of instant claim 1 except in that the claims do not claim a milk container that is substantially rigid and formed of an optically clear, dishwasher safe plastic and being 
Kim teaches a milk container of a breast pump that is optically clear (fig. 12 shows that the milk container 14 has scales 141 which serve to check the quantity of breast milk stored therein indicating that the container must be optically clear; paragraph 51),  the milk container being configured to couple to the housing (fig. 10 shows the milk container operatively coupled to the housing) such that the milk container extends lower than the breast shield and the housing when the breast pump device is in an upright position (fig. 10) and provides a flat base for resting the breast pump device on a surface in the upright position (fig. 10 shows that the base of the container is flat).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the milk container of the reference claim to be optically clear for the purpose of checking the quanity of breast milk stored therein and to have enabled the milk container to extend slower than the breast shield and the housing when device is in an upright position and to provide a flat base, this modification would enable the container to be more readily removed from the device and would enable a user to ensure the container is stable on a surface.
Phillips teaches a breast pump device (fig. 1) comprising a milk container (120 in fig. 1).  Phillips further teaches that the material of the container can be made from Tritan (paragraph 57), which is disclosed in Applicant’s specification as a substantially rigid, dishwasher safe plastic (pg. 21, lines 16-18).  Therefore, it would have been 
App Claim
Ref Claim
Teaching
1

See above
2
3

3
6

4
7

5
8

6

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing leakage of the shield.
7
9

8
11

9

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose engaging the breast shield to the housing.
10

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of cleaning the shield and container.
16
14

18

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing backflow.


Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of providing a known releasable attachment mechanism.
20

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing backflow.
21

Guthrie teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
22

Kim teaches the limitation above. It would have been obvious to have modified the reference claim since Kim teaches this feature is known in a breast pump.
23

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of allowing milk to flow into the milk container.
24

Makower teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
25

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of providing a device which can be supported by a bra.
26

Makower teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
27

Makower teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
28

Blondheim teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
29

Khalil teaches the limitation above. It would have been obvious to have modified the reference claim since Khalil teaches this feature is known in a breast pump.
30

Mendoza teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
31

Baker teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
32

Khalil and Meyers teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.


This is a provisional nonstatutory double patenting rejection.
Claims 1-7, 9-14, and 16-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims below of copending Application No. 17203050 in view of Kim and Phillips, and the teachings below (see table). 
Regarding claim 1, the independent claims claim all of the claimed limitations of instant claim 1 except in that the claims do not claim a milk container that is substantially rigid and formed of an optically clear, dishwasher safe plastic and being configured to couple to the housing such that the milk container extends lower than the breast shield and the housing when the breast pump device is in an upright position and provides a flat base for resting the breast pump device on a surface in the upright position.
Kim teaches a milk container of a breast pump that is optically clear (fig. 12 shows that the milk container 14 has scales 141 which serve to check the quantity of breast milk stored therein indicating that the container must be optically clear; paragraph 51),  the milk container being configured to couple to the housing (fig. 10 shows the milk container operatively coupled to the housing) such that the milk container extends lower than the breast shield and the housing when the breast pump device is in an upright position (fig. 10) and provides a flat base for resting the breast pump device on a surface in the upright position (fig. 10 shows that the base of the container is flat).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the milk container of the reference claim to be optically clear for the purpose of checking the quanity of breast milk stored therein and to have enabled the milk container to extend slower than the breast shield and the housing when device is in an upright position and to provide a 
Phillips teaches a breast pump device (fig. 1) comprising a milk container (120 in fig. 1).  Phillips further teaches that the material of the container can be made from Tritan (paragraph 57), which is disclosed in Applicant’s specification as a substantially rigid, dishwasher safe plastic (pg. 21, lines 16-18).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the container of the reference claim to be made from a dishwasher-safe plastic for the purpose of enabling the container to maintain integrity, strength, and shape during vacuum, as taught by Phillips (paragraph 57).
App Claim
Ref Claim
Teaching
1

See above
2
19

3
7

4
8

5
9

6
10

7
11

9
13

10
14

11
1

12
16

13
17

14
18

16
20

17
21

18
22

19
23

20
24

21
25

22
26



Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of allowing milk to flow into the milk container.
24
27

25
28

26
29

27
30

28

Blondheim teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
29

Khalil teaches the limitation above. It would have been obvious to have modified the reference claim since Khalil teaches this feature is known in a breast pump.
30

Mendoza teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
31

Baker teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
32

Khalil and Meyers the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
33
1



This is a provisional nonstatutory double patenting rejection.
Claims 1-7, 9, 10, 16, and 18-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the following copending applications in view of Kim and Phillips, and the teachings below (see table):
Application No. 17203079
Application No. 17203216
Application No. 17203384
Regarding claim 1, independent claim 1 claims all of the claimed limitations of instant claim 1 except in that the claims do not claim a milk container that is 
Kim teaches a milk container of a breast pump that is optically clear (fig. 12 shows that the milk container 14 has scales 141 which serve to check the quantity of breast milk stored therein indicating that the container must be optically clear; paragraph 51),  the milk container being configured to couple to the housing (fig. 10 shows the milk container operatively coupled to the housing) such that the milk container extends lower than the breast shield and the housing when the breast pump device is in an upright position (fig. 10) and provides a flat base for resting the breast pump device on a surface in the upright position (fig. 10 shows that the base of the container is flat).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the milk container of the reference claim to be optically clear for the purpose of checking the quanity of breast milk stored therein and to have enabled the milk container to extend slower than the breast shield and the housing when device is in an upright position and to provide a flat base, this modification would enable the container to be more readily removed from the device and would enable a user to ensure the container is stable on a surface.
Phillips teaches a breast pump device (fig. 1) comprising a milk container (120 in fig. 1).  Phillips further teaches that the material of the container can be made from Tritan (paragraph 57), which is disclosed in Applicant’s specification as a substantially 
App Claim
Ref Claim
Teaching
1

See above
3

Kim teaches the limitation above. It would have been obvious to have modified the reference claim since Kim teaches this feature is known in a breast pump.
4

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing leakage of the shield.
5

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing leakage of the shield.
6

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing leakage of the shield.
7

Kim teaches the limitation above. It would have been obvious to have modified the reference claim since Kim teaches this feature is known in a breast pump.
9

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose engaging the breast shield to the housing.
10

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of cleaning the shield and container.
15

Phillips teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
16

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of providing a container which can be used by the child.
18

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing backflow.


Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of providing a known releasable attachment mechanism.
20

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing backflow.
21

Guthrie teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
22

Kim teaches the limitation above. It would have been obvious to have modified the reference claim since Kim teaches this feature is known in a breast pump.
23

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of allowing milk to flow into the milk container.
24

Makower teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
25

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of providing a device which can be supported by a bra.
26

Makower teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
27

Makower teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
28

Blondheim teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
29

Khalil teaches the limitation above. It would have been obvious to have modified the reference claim since Khalil teaches this feature is known in a breast pump.
30

Mendoza teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
31

Baker teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
32

Phillips teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.


This is a provisional nonstatutory double patenting rejection.
Claims 1-12, 14, 16, and 18-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims below of U.S. Patent 11260151 in view of Kim and Phillips, and the teachings below (see table). 
Regarding claim 1, independent claim 1 claims all of the claimed limitations of instant claim 1 except in that the claims do not claim a milk container that is substantially rigid and formed of an optically clear, dishwasher safe plastic and being configured to couple to the housing such that the milk container extends lower than the breast shield and the housing when the breast pump device is in an upright position and provides a flat base for resting the breast pump device on a surface in the upright position.
Kim teaches a milk container of a breast pump that is optically clear (fig. 12 shows that the milk container 14 has scales 141 which serve to check the quantity of breast milk stored therein indicating that the container must be optically clear; paragraph 51),  the milk container being configured to couple to the housing (fig. 10 shows the milk container operatively coupled to the housing) such that the milk container extends lower than the breast shield and the housing when the breast pump device is in an upright position (fig. 10) and provides a flat base for resting the breast pump device on a surface in the upright position (fig. 10 shows that the base of the container is flat).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the milk container of the reference claim to be optically clear for the purpose of checking the quanity of breast milk stored therein and to have enabled the milk container to extend slower than the breast shield and the housing when device is in an upright position and to provide a 
Phillips teaches a breast pump device (fig. 1) comprising a milk container (120 in fig. 1).  Phillips further teaches that the material of the container can be made from Tritan (paragraph 57), which is disclosed in Applicant’s specification as a substantially rigid, dishwasher safe plastic (pg. 21, lines 16-18).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the container of the reference claim to be made from a dishwasher-safe plastic for the purpose of enabling the container to maintain integrity, strength, and shape during vacuum, as taught by Phillips (paragraph 57).
App Claim
Ref Claim
Teaching
1

See above
2
20

3
21

4
22

5
22

6
22

7

Kim teaches the limitation above. It would have been obvious to have modified the reference claim since Kim teaches this feature is known in a breast pump.
8
23

9

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose engaging the breast shield to the housing.
10
24

11
25

12
26

14
28

16

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of providing a container which can be used by the child.
18

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing backflow.

30

20

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing backflow.
21

Guthrie teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
22

Kim teaches the limitation above. It would have been obvious to have modified the reference claim since Kim teaches this feature is known in a breast pump.
23

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of allowing milk to flow into the milk container.
24

Makower teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
25

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of providing a device which can be supported by a bra.
26

Makower teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
27

Makower teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
28
6

29

Khalil teaches the limitation above. It would have been obvious to have modified the reference claim since Khalil teaches this feature is known in a breast pump.
30
5

31
19

32

Khalil and Meyers teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
33
27



Claims 1-12, 14, and 16-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims below of copending Application No. 17203150 in view of Kim and Phillips, and the teachings below (see table). 
Regarding claim 1, independent claim 1 claims all of the claimed limitations of instant claim 1 except in that the claims do not claim a milk container that is 
Kim teaches a milk container of a breast pump that is optically clear (fig. 12 shows that the milk container 14 has scales 141 which serve to check the quantity of breast milk stored therein indicating that the container must be optically clear; paragraph 51),  the milk container being configured to couple to the housing (fig. 10 shows the milk container operatively coupled to the housing) such that the milk container extends lower than the breast shield and the housing when the breast pump device is in an upright position (fig. 10) and provides a flat base for resting the breast pump device on a surface in the upright position (fig. 10 shows that the base of the container is flat).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the milk container of the reference claim to be optically clear for the purpose of checking the quanity of breast milk stored therein and to have enabled the milk container to extend slower than the breast shield and the housing when device is in an upright position and to provide a flat base, this modification would enable the container to be more readily removed from the device and would enable a user to ensure the container is stable on a surface.
Phillips teaches a breast pump device (fig. 1) comprising a milk container (120 in fig. 1).  Phillips further teaches that the material of the container can be made from Tritan (paragraph 57), which is disclosed in Applicant’s specification as a substantially 
App Claim
Ref Claim
Teaching
1

See above
2
2

3
3

4
4

5
5

6
6

7
7

8
8

9
9

10
10

11
11

12
12

14
14

16
16

17
17

18
18

19
19

20
20

21
21

22
22

23
23

24
24

25
25

26
26

27
27

28
28

29

Khalil teaches the limitation above. It would have been obvious to have modified the reference claim since Khalil teaches this feature is known in a breast pump.
30
29


30

32

Khalil and Meyers teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
33
13



This is a provisional nonstatutory double patenting rejection.
Claims 1-12, 14, and 16-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims below of copending Application No. 17203179 in view of Kim and Phillips, and the teachings below (see table). 
Regarding claim 1, independent claim 1 claims all of the claimed limitations of instant claim 1 except in that the claims do not claim a milk container that is substantially rigid and formed of an optically clear, dishwasher safe plastic and being configured to couple to the housing such that the milk container extends lower than the breast shield and the housing when the breast pump device is in an upright position and provides a flat base for resting the breast pump device on a surface in the upright position.
Kim teaches a milk container of a breast pump that is optically clear (fig. 12 shows that the milk container 14 has scales 141 which serve to check the quantity of breast milk stored therein indicating that the container must be optically clear; paragraph 51),  the milk container being configured to couple to the housing (fig. 10 shows the milk container operatively coupled to the housing) such that the milk container extends lower than the breast shield and the housing when the breast pump device is in an upright position (fig. 10) and provides a flat base for resting the breast pump device on a surface in the upright position (fig. 10 shows that the base of the 
Phillips teaches a breast pump device (fig. 1) comprising a milk container (120 in fig. 1).  Phillips further teaches that the material of the container can be made from Tritan (paragraph 57), which is disclosed in Applicant’s specification as a substantially rigid, dishwasher safe plastic (pg. 21, lines 16-18).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the container of the reference claim to be made from a dishwasher-safe plastic for the purpose of enabling the container to maintain integrity, strength, and shape during vacuum, as taught by Phillips (paragraph 57).
App Claim
Ref Claim
Teaching
1

See above
2
10

3
11

4
12

5
13

6
14

7
15

8
16

9
17

10
18

11
19

12
20

14
22


3

17
4

18
5

19
6

20
7

21
8

22
9

23
23
Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of allowing milk to flow into the milk container.
24
24
Makower teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
25
25
Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of providing a device which can be supported by a bra.
26
26
Makower teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
27
27
Makower teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
28
28
Blondheim teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
29

Khalil teaches the limitation above. It would have been obvious to have modified the reference claim since Khalil teaches this feature is known in a breast pump.
30
29
Mendoza teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
31
30
Baker teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
32

Khalil and Meyers teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
33
21



This is a provisional nonstatutory double patenting rejection.
Claims 1-7, 9, 10, and 16-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims below of copending Application No. 17203259 in view of Kim and Phillips, and the teachings below (see table). 
Regarding claim 1, independent claim 1 claims all of the claimed limitations of instant claim 1 except in that the claims do not claim a milk container that is substantially rigid and formed of an optically clear, dishwasher safe plastic and being configured to couple to the housing such that the milk container extends lower than the breast shield and the housing when the breast pump device is in an upright position and provides a flat base for resting the breast pump device on a surface in the upright position.
Kim teaches a milk container of a breast pump that is optically clear (fig. 12 shows that the milk container 14 has scales 141 which serve to check the quantity of breast milk stored therein indicating that the container must be optically clear; paragraph 51),  the milk container being configured to couple to the housing (fig. 10 shows the milk container operatively coupled to the housing) such that the milk container extends lower than the breast shield and the housing when the breast pump device is in an upright position (fig. 10) and provides a flat base for resting the breast pump device on a surface in the upright position (fig. 10 shows that the base of the container is flat).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the milk container of the reference claim to be optically clear for the purpose of checking the quanity of breast milk stored therein and to have enabled the milk container to extend slower than the breast shield and the housing when device is in an upright position and to provide a flat base, this modification would enable the container to be more readily removed from the device and would enable a user to ensure the container is stable on a surface.

App Claim
Ref Claim
Teaching
1

See above
2

Kim teaches the limitation above. It would have been obvious to have modified the reference claim since Kim teaches this feature is known in a breast pump.
3

Kim teaches the limitation above. It would have been obvious to have modified the reference claim since Kim teaches this feature is known in a breast pump.
4

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing leakage of the shield.
5

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing leakage of the shield.
6

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing leakage of the shield.
7

Kim teaches the limitation above. It would have been obvious to have modified the reference claim since Kim teaches this feature is known in a breast pump.
9

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose engaging the breast shield to the housing.
10

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of cleaning the shield and container.
16
23

17
24


25

19
26

20
27

21
15

22

Kim teaches the limitation above. It would have been obvious to have modified the reference claim since Kim teaches this feature is known in a breast pump.
23

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of allowing milk to flow into the milk container.
24
21

25

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of providing a device which can be supported by a bra.
26
18

27
19

28
28

29

Khalil teaches the limitation above. It would have been obvious to have modified the reference claim since Khalil teaches this feature is known in a breast pump.
30
29

31
30

32

Khalil and Meyers teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.


This is a provisional nonstatutory double patenting rejection.
Claims 1-12, 14, and 16-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims below of copending Application No. 17203292 in view of Kim and Phillips, and the teachings below (see table). 
Regarding claim 1, the independent claims claim all of the claimed limitations of instant claim 1 except in that the claims do not claim a milk container that is substantially rigid and formed of an optically clear, dishwasher safe plastic and being configured to couple to the housing such that the milk container extends lower than the 
Kim teaches a milk container of a breast pump that is optically clear (fig. 12 shows that the milk container 14 has scales 141 which serve to check the quantity of breast milk stored therein indicating that the container must be optically clear; paragraph 51),  the milk container being configured to couple to the housing (fig. 10 shows the milk container operatively coupled to the housing) such that the milk container extends lower than the breast shield and the housing when the breast pump device is in an upright position (fig. 10) and provides a flat base for resting the breast pump device on a surface in the upright position (fig. 10 shows that the base of the container is flat).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the milk container of the reference claim to be optically clear for the purpose of checking the quanity of breast milk stored therein and to have enabled the milk container to extend slower than the breast shield and the housing when device is in an upright position and to provide a flat base, this modification would enable the container to be more readily removed from the device and would enable a user to ensure the container is stable on a surface.
Phillips teaches a breast pump device (fig. 1) comprising a milk container (120 in fig. 1).  Phillips further teaches that the material of the container can be made from Tritan (paragraph 57), which is disclosed in Applicant’s specification as a substantially rigid, dishwasher safe plastic (pg. 21, lines 16-18).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to 
App Claim
Ref Claim
Teaching
1

See above
2

Kim teaches this limitation above. It would have been obvious to have modified the reference claim since Kim teaches this is known in a breast pump.
3


4
3

5
4

6
5

7
7

8
8

9
9

10
10

11
1

12
12

14
14

16
16

17
17

18
18

19
19

20
20

21
21

22
22

23
23

24
24

25
25

26
26

27
27

28
28

29

Khalil teaches the limitation above. It would have been obvious to have modified the reference claim since Khalil teaches this feature is known in a breast pump.
30
29

31
30

32

Khalil and Meyers teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.


This is a provisional nonstatutory double patenting rejection.
Claims 1-14, 16, and 18-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims below of copending Application No. 17203313 in view of Kim and Phillips, and the teachings below (see table). 
Regarding claim 1, independent claim 1 claims all of the claimed limitations of instant claim 1 except in that the claims do not claim a milk container that is substantially rigid and formed of an optically clear, dishwasher safe plastic and being configured to couple to the housing such that the milk container extends lower than the breast shield and the housing when the breast pump device is in an upright position and provides a flat base for resting the breast pump device on a surface in the upright position.
Kim teaches a milk container of a breast pump that is optically clear (fig. 12 shows that the milk container 14 has scales 141 which serve to check the quantity of breast milk stored therein indicating that the container must be optically clear; paragraph 51),  the milk container being configured to couple to the housing (fig. 10 shows the milk container operatively coupled to the housing) such that the milk container extends lower than the breast shield and the housing when the breast pump device is in an upright position (fig. 10) and provides a flat base for resting the breast pump device on a surface in the upright position (fig. 10 shows that the base of the container is flat).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the milk container of 
Phillips teaches a breast pump device (fig. 1) comprising a milk container (120 in fig. 1).  Phillips further teaches that the material of the container can be made from Tritan (paragraph 57), which is disclosed in Applicant’s specification as a substantially rigid, dishwasher safe plastic (pg. 21, lines 16-18).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the container of the reference claim to be made from a dishwasher-safe plastic for the purpose of enabling the container to maintain integrity, strength, and shape during vacuum, as taught by Phillips (paragraph 57).
App Claim
Ref Claim
Teaching
1

See above
2
16

3
17

4
18

5
18

6
19

7
19

8
20

9
21

10
22

11
23

12
24

13
25

14
26



Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of providing a container which can be used by the child.
18
28

19
29

20

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing backflow.
21

Guthrie teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
22

Kim teaches the limitation above. It would have been obvious to have modified the reference claim since Kim teaches this feature is known in a breast pump.
23

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of allowing milk to flow into the milk container.
24

Makower teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
25

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of providing a device which can be supported by a bra.
26

Makower teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
27

Makower teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
28
1

29
11

30
14

31
15

32

Khalil and Meyers teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
33
30



This is a provisional nonstatutory double patenting rejection.
Claims 1-12, and 16-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims below of copending Application No. 17203327 in view of Kim and Phillips, and the teachings below (see table). 
Regarding claim 1, the independent claims claim all of the claimed limitations of instant claim 1 except in that the claims do not claim a milk container that is substantially rigid and formed of an optically clear, dishwasher safe plastic and being configured to couple to the housing such that the milk container extends lower than the breast shield and the housing when the breast pump device is in an upright position and provides a flat base for resting the breast pump device on a surface in the upright position.
Kim teaches a milk container of a breast pump that is optically clear (fig. 12 shows that the milk container 14 has scales 141 which serve to check the quantity of breast milk stored therein indicating that the container must be optically clear; paragraph 51),  the milk container being configured to couple to the housing (fig. 10 shows the milk container operatively coupled to the housing) such that the milk container extends lower than the breast shield and the housing when the breast pump device is in an upright position (fig. 10) and provides a flat base for resting the breast pump device on a surface in the upright position (fig. 10 shows that the base of the container is flat).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the milk container of the reference claim to be optically clear for the purpose of checking the quanity of breast milk stored therein and to have enabled the milk container to extend slower than the breast shield and the housing when device is in an upright position and to provide a flat base, this modification would enable the container to be more readily removed from the device and would enable a user to ensure the container is stable on a surface.

App Claim
Ref Claim
Teaching
1

See above
2

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of providing a known shield.
3
3

4
4

5

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing leakage of the shield.
6

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing leakage of the shield.
7
7

8
8

9

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose engaging the breast shield to the housing.
10
10

11
1

12
12

16
16

17
17

18

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing backflow.
19
19

20

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of preventing backflow.


Guthrie teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
22

Kim teaches the limitation above. It would have been obvious to have modified the reference claim since Kim teaches this feature is known in a breast pump.
23
23

24

Makower teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
25

Kim teaches the limitation above. It would have been obvious to have modified the reference claim for the purpose of providing a device which can be supported by a bra.
26

Makower teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
27

Makower teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
28

Blondheim teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
29

Khalil teaches the limitation above. It would have been obvious to have modified the reference claim since Khalil teaches this feature is known in a breast pump.
30

Mendoza teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
31

Baker teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
32

Khalil and Meyers teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
33
47, 48



This is a provisional nonstatutory double patenting rejection.

Claims 1-14 and 16-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims below of copending Application No. 17203355 in view of Kim and Phillips, and the teachings below (see table). 
Regarding claim 1, independent claim 1 claims all of the claimed limitations of instant claim 1 except in that the claims do not claim a milk container that is substantially rigid and formed of an optically clear, dishwasher safe plastic and being configured to couple to the housing such that the milk container extends lower than the breast shield and the housing when the breast pump device is in an upright position and provides a flat base for resting the breast pump device on a surface in the upright position.
Kim teaches a milk container of a breast pump that is optically clear (fig. 12 shows that the milk container 14 has scales 141 which serve to check the quantity of breast milk stored therein indicating that the container must be optically clear; paragraph 51),  the milk container being configured to couple to the housing (fig. 10 shows the milk container operatively coupled to the housing) such that the milk container extends lower than the breast shield and the housing when the breast pump device is in an upright position (fig. 10) and provides a flat base for resting the breast pump device on a surface in the upright position (fig. 10 shows that the base of the container is flat).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the milk container of the reference claim to be optically clear for the purpose of checking the quanity of breast milk stored therein and to have enabled the milk container to extend slower than the breast shield and the housing when device is in an upright position and to provide a flat base, this modification would enable the container to be more readily removed from the device and would enable a user to ensure the container is stable on a surface.

App Claim
Ref Claim
Teaching
1

See above
2
2

3
3

4
4

5
5

6
6

7
7

8
8

9
9

10
10

11
11

12
12

13
13

14
14

15
15

16
16

17
17

18
18

19
19

20
20

21
21

22
22

23
23

24
24

25
25


26
Makower teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
27
27
Makower teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
28
28
Blondheim teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
29
29
Khalil teaches the limitation above. It would have been obvious to have modified the reference claim since Khalil teaches this feature is known in a breast pump.
30
30
Mendoza teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
31
31
Baker teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
32

Khalil and Meyers teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.


This is a provisional nonstatutory double patenting rejection.
Claims 1-14 and 16-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims below of copending Application No. 17203397 in view of Kim and Phillips, and the teachings below (see table). 
Regarding claim 1, independent claim 1 claims all of the claimed limitations of instant claim 1 except in that the claims do not claim a milk container that is substantially rigid and formed of an optically clear, dishwasher safe plastic and being configured to couple to the housing such that the milk container extends lower than the breast shield and the housing when the breast pump device is in an upright position and provides a flat base for resting the breast pump device on a surface in the upright position.
Kim teaches a milk container of a breast pump that is optically clear (fig. 12 shows that the milk container 14 has scales 141 which serve to check the quantity of 
Phillips teaches a breast pump device (fig. 1) comprising a milk container (120 in fig. 1).  Phillips further teaches that the material of the container can be made from Tritan (paragraph 57), which is disclosed in Applicant’s specification as a substantially rigid, dishwasher safe plastic (pg. 21, lines 16-18).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the container of the reference claim to be made from a dishwasher-safe plastic for the purpose of enabling the container to maintain integrity, strength, and shape during vacuum, as taught by Phillips (paragraph 57).

App Claim
Ref Claim
Teaching


See above
2
1

3
3

4
4

5
5

6
6

7
7

8
8

9
9

10
10

11
11

12
12

13
13

14
14

16
1, 16

17
17

18
18

19
19

20
20

21
21

22
22

23
23

24
24

25
25

26
26
Makower teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
27
27
Makower teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
28
28
Blondheim teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
29
29
Khalil teaches the limitation above. It would have been obvious to have modified the reference claim since Khalil teaches this feature is known in a breast pump.
30
30
Mendoza teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
31
31
Baker teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
32
1
Meyers and Khalil teaches the limitation above.  It would have been obvious to have modified the reference claim for the same reasons provided.
33
33





Allowable Subject Matter
Excepting the double patenting rejections above, claim 8 is allowable over the prior art.  The following is a statement of reasons for the indication of allowable subject matter:  Kim fails to teach or disclose the breast shield configured to slide in and out from the housing, together with a diaphragm, on guide members in the breast shield.  
Excepting the double patenting rejections above, claims 11-14 and 33 are allowable over the prior art.  The following is a statement of reasons for the indication of allowable subject matter:  Kim fails to disclose a diaphragm.  The examiner notes that while Khalil teaches a breast pump with a diaphragm (fig. 11), as the milk container of Kim attaches to the shield, PHOSITA would not be motivated to modify the device of Kim to incorporate a diaphragm.
Excepting the double patenting rejections above, claim 17 is allowable over the prior art.  The following is a statement of reasons for the indication of allowable subject matter:  Kim does not teach that the milk container has a surface shaped to continue a curved shape of the housing (see fig. 10, for example).  Instead, Kim teaches a housing shaped to fit inside a bra (fig. 10) and a milk container shaped as a conventional baby bottle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/COURTNEY B FREDRICKSON/           Examiner, Art Unit 3783                                                                                                                                                                                             
/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783